DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending in this application.
Claims 1, 2, 6-11 and 15-18 have been amended by Applicant.
Claims 3-5, 12-14 and 19-20 have been cancelled by Applicant.
Claims 21-23 are new claims.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to claims 1, 2, 6-11 and 15-18  have been considered but are moot because amended independent claims 1 and 10 necessitate new grounds of rejection as well as new claims 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 11, 15, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20190227545 A1) in view of Stanford et al. (US 20190176883 A1) in further view of Fujimura et al. (US 20170259814 A1).
Regarding Claim 1, Yoo teaches A vehicular electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“) comprising: a processor (Yoo, Fig 15 Box 120-Processor) configured to determine a reliability of the autonomous driving mode based on at least one of map data (Yoo, “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”), state data of a plurality of sensors configured to detect an object around the vehicle (Yoo, [0143] “The sensing unit…may include a plurality of sensors configured to sense information about an environment in which the vehicle is located”, [0147] “The RADAR sensor…may be a sensor configured to use wireless signals to sense objects within the environment in which the vehicle is located”, [0148] “The LiDAR sensor…may be a sensor configured to use laser to sense the objects within the environment in which the vehicle is located”), sensing data generated from the plurality of sensors (Yoo, [0143] “The sensing unit…may include a plurality of sensors configured to sense information about an environment in which the vehicle is located”), traveling environment data (Yoo, Fig 5 – Step S520 “obtain sensing information”), or traveling history data (Yoo, [0076] “may determine the map reliability based on covariance values…of a map region corresponding to the current location in the map information stored in the vehicle”), determine whether the map data have been updated in a preset time (Yoo, [0107] “a map information generation method (for example, an SLAM algorithm)…may generate the new or updated map information based on sensing information obtained with respect to the ambient environment”), determine that the reliability of the autonomous driving mode is less than or equal to a reference value based on determining that the map data have not been updated in the preset time (Yoo, [0084] “ when the map reliability is equal to or less than the threshold value, the device…may determine whether the current driving mode of the vehicle…is the autonomous driving mode. The map reliability that is equal to or less than the threshold value may mean that accuracy of the map information that the vehicle…is using is low”), and provide a second control signal for interworking between the steering wheel and the vehicle wheel based on determining that the reliability of the autonomous driving mode is less than or equal to  the reference value (Yoo, [0085] “when the current driving mode is the autonomous driving mode, the device…may change (or control to change via an instruction) the driving mode to the manual driving mode (or to a semi-autonomous driving mode)…the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”, [0081] “ the device…may determine whether the determined map reliability is equal to or less than a threshold value”)” Examiner interprets “control to change via an instruction” as second control signal and the current driving mode is the autonomous driving mode, the device…may change (or control to change via an instruction) the driving mode to the manual driving mode” as reading on provide a second control signal for interworking between the steering wheel and the vehicle wheel upon determining whether a reliability of the 10autonomous driving mode is equal to or less than a reference value.  The interworking between the steering wheel and the vehicle wheel upon determining whether a reliability of the 10autonomous driving mode is equal to or less than a reference value is disclosed in Applicant’s specification as filed (page 32, lines 6-12) as “The processor…may provide a second control signal for interworking between the steering wheel and the vehicle wheel….in the vehicle15…may release the autonomous driving mode and may convert the current mode to a manual driving mode”).

Yoo does not teach provide a first control signal for blocking interworking between a steering wheel and a vehicle wheel of a vehicle based on receiving information regarding an autonomous driving mode. However, Stanford teaches this limitation (Stanford, [0024] “The ADAS system…is activated when an autonomous vehicle driving condition is desired, thereby deactivating directional control of the road wheels…by the steering wheel”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include provide a first control signal for blocking interworking between a steering wheel and a vehicle wheel of a vehicle based on receiving information regarding an autonomous driving mode as taught by Stanford so that in a fault condition the ADAS can “to maneuver the vehicle…to a safe stop, to a service station, or perform any other maneuver” for safety to avoid collision (Stanford, [0031]).

Yoo also does not teach determine whether the map data have been updated in a preset time or whether a path-planning object is available for planning a path within a preset region in a map of the map data, based on determining that the map data have not been updated in the preset time or that no path-planning object is available for planning the path within the preset region in the map of the map data.  However, Fujimara teaches these limitations.

Fujimara teaches determine whether the map data have been updated in a preset time or whether a path-planning object is available for planning a path within a preset region in a map of the map data (Fujimara, [0094] “drive mode switcher…determines that the detection positions…of the vehicles in the captured image…are within either one of the two occurrence areas…in the occurrence likelihood map image, and the drive mode switcher…further determines whether the traffic signal information indicates that the traffic signal is in blue or not “),based on determining that the map data have not been updated in the preset time or that no path-planning object is available for planning the path within the preset region in the map of the map data  (Fujimara, [0030] “ in a case where a location of the object detected in the captured image is outside the occurrence area in the viewpoint-converted object occurrence map”).  
It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include determine whether the map data have been updated in a preset time or whether a path-planning object is available for planning a path within a preset region in a map of the map data, based on determining that the map data have not been updated in the preset time or that no path-planning object is available for planning the path within the preset region in the map of the map data as taught by Fujimura in order to avoid collision by determining as to whether the vehicle drive mode is to be switched from the automatic drive mode to the manual drive mode is performed based on the result of the detection of the object and the object occurrence map defining the occurrence area where there is a possibility that an object may appear (Fujimura, [0027])

Regarding Claim 2, Yoo teaches The vehicular electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“) of claim 1, wherein the reliability of the autonomous driving mode is 15defined as a probability of an accident not occurring while traveling in the  autonomous driving mode (Yoo, [0074] ...”map reliability is determined based on whether an accident occurs”, [0085] “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle...may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”).

 Regarding Claim 6, Yoo teaches the vehicular electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“) of claim 1, wherein the processor provides the second control signal based on determining that at least one of the plurality of 15sensors fails (Yoo, [0047] “generated map information is based on the spatial data sensed from the vehicle…a certain degree of errors may occur in a sensing process, Fig 15 Box 1530 shows the sensing unit-1530 with a plurality of sensor”).  

Regarding Claim 7, Yoo teaches vehicular electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“) of claim 1, wherein the processor provides the second control signal upon determining that a factor for determining quality of 20the sensing data is equal to or less than a reference value (Yoo, [0084] “The map reliability that is equal to or less than the threshold value may mean that accuracy of the map information that the vehicle…is using is low”, [0051] “the device…may change the driving mode of the vehicle…from an autonomous driving mode to a manual driving mode in a section having a low map reliability”).
 
Regarding Claim 10, Yoo teaches a method of an electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“), the method comprising: receiving information regarding an autonomous driving mode of a vehicle by at least one processor (Yoo, “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”, Fig 14 – Box 1420 Processor); determining a reliability of the autonomous driving mode by the at least one processor based on at least one of map data (Yoo, “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”), state data of a plurality of sensors configured to detect an object around the vehicle (Yoo, [0143] “The sensing unit…may include a plurality of sensors configured to sense information about an environment in which the vehicle is located”, [0147] “The RADAR sensor…may be a sensor configured to use wireless signals to sense objects within the environment in which the vehicle is located”, [0148] “The LiDAR sensor…may be a sensor configured to use laser to sense the objects within the environment in which the vehicle is located”), sensing data generated from the plurality of sensors (Yoo, [0143] “The sensing unit…may include a plurality of sensors configured to sense information about an environment in which the vehicle is located”), or traveling environment data (Yoo, Fig 5 – Step S520 “obtain sensing information”); determining whether the reliability of the autonomous driving mode is equal to or less than a reference value by the at least one processor (Yoo, [0084] “ when the map reliability is equal to or less than the threshold value, the device…may determine whether the current driving mode of the vehicle…is the autonomous driving mode. The map reliability that is equal to or less than the threshold value may mean that accuracy of the map information that the vehicle…is using is low”); determining whether the map data have been updated in a preset time (Yoo, [0107] “a map information generation method (for example, an SLAM algorithm)…may generate the new or updated map information based on sensing information obtained with respect to the ambient environment”); determining that the reliability of the autonomous driving mode is less than or equal to the reference value based on determining that the map data have not been updated in the preset time (Yoo, [0084] “ when the map reliability is equal to or less than the threshold value, the device…may determine whether the current driving mode of the vehicle…is the autonomous driving mode. The map reliability that is equal to or less than the threshold value may mean that accuracy of the map information that the vehicle…is using is low”); and based on determining that the reliability is less than or equal to the reference value, providing a second control signal for interworking between the steering wheel and the vehicle wheel by the at least one processor (Yoo, [0085] “when the current driving mode is the autonomous driving mode, the device…may change (or control to change via an instruction) the driving mode to the manual driving mode (or to a semi-autonomous driving mode)…the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”, [0081] “ the device…may determine whether the determined map reliability is equal to or less than a threshold value”)” Examiner interprets “control to change via an instruction” as second control signal and the current driving mode is the autonomous driving mode, the device…may change (or control to change via an instruction) the driving mode to the manual driving mode” as reading on provide a second control signal for interworking between the steering wheel and the vehicle wheel upon determining whether a reliability of the 10autonomous driving mode is equal to or less than a reference value.  The interworking between the steering wheel and the vehicle wheel upon determining whether a reliability of the 10autonomous driving mode is equal to or less than a reference value is disclosed in Applicant’s specification as filed (page 32, lines 6-12) as “The processor…may provide a second control signal for interworking between the steering wheel and the vehicle wheel….in the vehicle15…may release the autonomous driving mode and may convert the current mode to a manual driving mode”).

Yoo does not teach 15providing a first control signal for blocking interworking between a steering wheel and a vehicle wheel of the vehicle by the at least one processor. However, Stanford teaches this limitation (Stanford, [0024] “The ADAS system…is activated when an autonomous vehicle driving condition is desired, thereby deactivating directional control of the road wheels…by the steering wheel”, [0016] “a processor…that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include providing a first control signal for blocking interworking between a steering wheel and a vehicle wheel of the vehicle by the at least one processor as taught by Stanford so that in a fault condition the ADAS can “to maneuver the vehicle…to a safe stop, to a service station, or perform any other maneuver” for safety to avoid collision (Stanford, [0031]).

Yoo also does not teach determining  whether the map data have been updated in a preset time or whether a path-planning object is available for planning a path within a preset region in a map of the map data, based on determining that the map data have not been updated in the preset time or that no path-planning object is available for planning the path within the preset region in the map of the map data.  However, Fujimara teaches these limitations.

Fujimara teaches determining whether the map data have been updated in a preset time or whether a path-planning object is available for planning a path within a preset region in a map of the map data (Fujimara, [0094] “drive mode switcher…determines that the detection positions…of the vehicles in the captured image…are within either one of the two occurrence areas…in the occurrence likelihood map image, and the drive mode switcher…further determines whether the traffic signal information indicates that the traffic signal is in blue or not “),based on determining that the map data have not been updated in the preset time or that no path-planning object is available for planning the path within the preset region in the map of the map data  (Fujimara, [0030] “ in a case where a location of the object detected in the captured image is outside the occurrence area in the viewpoint-converted object occurrence map”).  
It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include determining whether the map data have been updated in a preset time or whether a path-planning object is available for planning a path within a preset region in a map of the map data, based on determining that the map data have not been updated in the preset time or that no path-planning object is available for planning the path within the preset region in the map of the map data as taught by Fujimura in order to avoid collision by determining as to whether the vehicle drive mode is to be switched from the automatic drive mode to the manual drive mode is performed based on the result of the detection of the object and the object occurrence map defining the occurrence area where there is a possibility that an object may appear (Fujimura, [0027])

Regarding Claim 11, Yoo teaches the method of claim 10, wherein the reliability of the autonomous driving mode is defined as a probability of an accident not occurring while traveling in the autonomous driving mode (Yoo, [0074] ...”map reliability is determined based on whether an accident occurs”, [0085] “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle...may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”).
 
Regarding Claim 15, Yoo teaches the  method of claim 10, wherein the reliability of the autonomous 42Attorney Docket No.: 20349-0445US1 Client Ref. No.: LG19-713US-PC(18LSR031PC01USO2)driving mode is determined   based on whether at least one of the plurality of sensors fails (Yoo, [0047] “generated map information is based on the spatial data sensed from the vehicle…a certain degree of errors may occur in a sensing process, Fig 15 Box 1530 shows the sensing unit-1530 with a plurality of sensor”, [0085] “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”).  

Regarding Claim 16, Yoo teaches method of claim 10, wherein the reliability of the autonomous 42Attorney Docket No.: 20349-0445US1 Client Ref. No.: LG19-713US-PC(18LSR031PC01USO2)driving mode is determined based on whether a factor for determining quality of the sensing data is equal to or less than a reference value (Yoo, [0084] “The map reliability that is equal to or less than the threshold value may mean that accuracy of the map information that the vehicle…is using is low”, [0051] “the device…may change the driving mode of the vehicle…from an autonomous driving mode to a manual driving mode in a section having a low map reliability”).

Regarding Claim 21, Yoo teaches the vehicular electronic device of claim 1, wherein the processor is configured to determine that the reliability of the autonomous driving mode is greater than the reference value (Yoo, “when the driving mode of the vehicle…is an autonomous driving mode in a section where map reliability is low…when a map reliability value is greater than a threshold value or a current driving mode is the manual driving mode”).

Yoo does note teach based on determining that the path-planning object is available within the preset region in the map of the map data.  However, Fujimara teaches this limitation (Fujimara, [0094] “drive mode switcher…determines that the detection positions…of the vehicles in the captured image…are within either one of the two occurrence areas…in the occurrence likelihood map image, and the drive mode switcher…further determines whether the traffic signal information indicates that the traffic signal is in blue or not “).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include based on determining that the path-planning object is available within the preset region in the map of the map data as taught by Fujimura in order to avoid collision by determining as to whether the vehicle drive mode is to be switched from the automatic drive mode to the manual drive mode is “performed based on the result of the detection of the object and the object occurrence map defining the occurrence area where there is a possibility that an object may appear” (Fujimura, [0027]).
Regarding Claim 22, Yoo teaches the vehicular electronic device of claim 21, wherein the path-planning object includes at least one of a traffic light, a sign, a building, a lane, or an intersection (Yoo, [0070] “sensing information…including…road information, road marks, geography, topography and signs, building, woods, etc.”).

Regarding Claim 23, Yoo teaches the vehicular electronic device of claim 1, wherein the processor is configured to determine that the reliability of the autonomous driving mode is greater than the reference value (Yoo, “when the driving mode of the vehicle…is an autonomous driving mode in a section where map reliability is low…when a map reliability value is greater than a threshold value or a current driving mode is the manual driving mode”) based on determining that the map data have been updated in the preset time (Yoo, [0107] “a map information generation method (for example, an SLAM algorithm)…may generate the new or updated map information based on sensing information obtained with respect to the ambient environment”).

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20190227545 A1) in view of Stanford et al. (US 20190176883 A1) in further view of Fujimura et al. (US 20170259814 A1) and Kuwabara et al. (US 20200159212 A1).
Regarding Claim 8, Yoo teaches the vehicular electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“) of claim 1, wherein the processor (Yoo, Fig 15 Box 120-Processor) provides the second control signal (Yoo, [0085] “when the current driving mode is the autonomous driving mode, the device…may change (or control to change via an instruction) the driving mode to the manual driving mode (or to a semi-autonomous driving mode”).

Yoo does not teach 25based on determining the vehicle travels in at least one of a 40Attorney Docket No.: 20349-0445US1 Client Ref. No.: LG19-713US-PC(18LSR031PC01USO2)parking lot, private land, an off-ramp, a merge lane, an expressway onramp section, a section of unmarked lanes, or a construction section based on position data of the vehicle.  However, Kuwabara teaches this limitation (Kuwabara, [0060] “The switching location is a location on a target route where the autonomous driving of the vehicle terminates and the driving state of the vehicle is switched from autonomous driving to the manual-driving…the driving state of the vehicle is switched from autonomous driving to the manual-driving. Examples of the switching location may be, for example, include an exit location in a freeway”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include determining the vehicle travels in at least one of a 40Attorney Docket No.: 20349-0445US1 Client Ref. No.: LG19-713US-PC(18LSR031PC01USO2)parking lot, private land, an off-ramp, a merge lane, an expressway onramp section, a section of unmarked lanes, or a construction section based on position data of the vehicle as taught by Kuwabara in order to perform “manual-driving switching control” in order to safely navigate the vehicle by activating manual driver control.

Regarding Claim 9, Yoo teaches the vehicular electronic device (Yoo, [0138] “FIG. 15 is a block diagram of a device 1500 for assisting with driving of a vehicle“) of claim 1.  Yoo does not teach wherein the processor provides the second control signal based on determining that the vehicle travels in a section without a travel history.  However, Kuwabara teaches this limitation (Kuwabara, [0060] “…data of the switching location which is a location where autonomous driving terminates is stored in advance. The switching location is a location on a target route where the autonomous driving of the vehicle terminates and the driving state of the vehicle is switched from autonomous driving to the manual-driving...The data of the switching location may not be included in the in-vehicle database”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include processor provides the second control signal upon determining that the vehicle travels in a section without a travel history as taught by Kuwabara in order to perform “manual-driving switching control” in order for the driver to control the vehicle order to avoid collision due the “target object” not “included in the map information in the database” (Kuwabara, [0075, 0091]).

Regarding Claim 17, Yoo teaches10Reagrdign  the method of claim 10, wherein the determining the reliability of the autonomous driving mode (Yoo, “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”).  Yoo does no teach includes determining whether the vehicle travels in at least one of a parking lot, private land, an off-ramp, a merge lane, an expressway onramp section, a section of unmarked lanes, or a construction section based on 15position data of the vehicle.  However, Kuwabara teaches this limitation (Kuwabara, [0060] “The switching location is a location on a target route where the autonomous driving of the vehicle terminates and the driving state of the vehicle is switched from autonomous driving to the manual-driving…the driving state of the vehicle is switched from autonomous driving to the manual-driving. Examples of the switching location may be, for example, include an exit location in a freeway”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include determining the vehicle travels in at least one of a 40Attorney Docket No.: 20349-0445US1 Client Ref. No.: LG19-713US-PC(18LSR031PC01USO2)parking lot, private land, an off-ramp, a merge lane, an expressway onramp section, a section of unmarked lanes, or a construction section based on position data of the vehicle as taught by Kuwabara in order to perform “manual-driving switching control” in order to safely navigate the vehicle by activating manual driver control.

Regarding Claim 18, Yoo teaches the method of claim 10, wherein the determining the reliability of the autonomous driving mode (Yoo, “the reliability of the map information is low, a passive driving mode in which the driver watches the front of the vehicle…may enable stable driving as compared to the autonomous driving mode in which the driver is dependent on the map information”).  Yoo does not teach includes determining whether the vehicle travels in a section without a travel history.  However, Kuwabara teaches this limitation (Kuwabara, [0060] “…data of the switching location which is a location where autonomous driving terminates is stored in advance. The switching location is a location on a target route where the autonomous driving of the vehicle terminates and the driving state of the vehicle is switched from autonomous driving to the manual-driving...The data of the switching location may not be included in the in-vehicle database”).

It would have been obvious by one of ordinary skill in the art before the effective date of the claimed invention to have modified Yoo to include processor provides the second control signal upon determining that the vehicle travels in a section without a travel history as taught by Kuwabara in order to perform “manual-driving switching control” in order for the driver to control the vehicle order to avoid collision due the “target object” not “included in the map information in the database” (Kuwabara, [0075, 0091]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoshina et al. (US 20210197856 A1) discloses a reliability of the autonomous driving mode is equal to or less than a reference value (Hoshina, [0095] “when the vehicle 1 is set to the autonomous driving mode, it is determined that the reliability R is less than or equal to the reliability determination threshold value Th3”).
Takada et al. (US 20200189617 A1) discloses the processor provides the second control signal upon determining that at least one of the plurality of sensors fails  [Takada, 00040 “autonomous driving systems determine that autonomous driving is dangerous under a complicated environment or when a sensor failure occurs, and thus switch to manual driving”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P.
Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662